2022 IL App (4th) 220390-U

                      NOS. 4-22-0390, 4-22-0391, 4-22-0392, 4-22-0398 cons.

                                  IN THE APPELLATE COURT
            NOTICE
This Order was filed under
                                                                              FILED
                                                                            October 5, 2022
Supreme Court Rule 23 and is               OF ILLINOIS
not precedent except in the                                                  Carla Bender
limited circumstances allowed                                            4th District Appellate
under Rule 23(e)(1).                   FOURTH DISTRICT                         Court, IL


In re A.R., a Minor                                           )      Appeal from the
                                                              )      Circuit Court of
(The People of the State of Illinois,                         )      Sangamon County
              Petitioner-Appellee,                            )      Nos. 19JA235
              v.                                              )           19JA236
Pearlitha J.,                                                 )           19JA238
              Respondent-Appellant).                          )           19JA239
                                                              )
                                                              )      Honorable
                                                              )      Karen S. Tharp,
                                                              )      Judge Presiding.



                JUSTICE HARRIS delivered the judgment of the court.
                Justices Turner and Steigmann concurred in the judgment.

                                              ORDER
¶1     Held: The trial court’s fitness determination was not against the manifest weight of the
             evidence.

¶2              Respondent, Pearlitha J., appeals from the trial court’s order finding her to be an

unfit parent and terminating her parental rights as to four of her minor children, A.R. (born

November 8, 2006), S.J. (born January 18, 2009), Se. J. (born April 18, 2015), and N.J. (born

April 1, 2019). Respondent challenges only the court’s fitness determination. We affirm.

¶3                                      I. BACKGROUND

¶4              In December 2019, the State filed a petition for adjudication of wardship, alleging

the minors were neglected pursuant to section 2-3 of the Juvenile Court Act of 1987 (705 ILCS
405/2-3 (West 2018)). Specifically, the State alleged, in relevant part, the minors were neglected

because they were “not receiving the proper care and supervision necessary for [their] well being

in that [respondent] failed to make a proper care plan for the minor[s].”

¶5              On March 12, 2020, respondent stipulated to the allegation of improper care and

supervision, and the trial court entered an order adjudicating the minors neglected. The court

based its neglect finding on the fact that the “minors [were] left home alone for extended time

periods without appropriate supervision given [the] age *** of [the] children.” On June 24, 2020,

the trial court entered a dispositional order finding respondent unfit and making the minors wards

of the court.

¶6              On December 1, 2021, the State filed a petition seeking a finding of unfitness and

termination of respondent’s parental rights. The State alleged, in relevant part, respondent was

unfit within the meaning of section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West 2020))

because she failed to (1) maintain a reasonable degree of interest, concern, or responsibility as to

the minors’ welfare and (2) make reasonable progress toward the return of the minors during the

nine-month period from December 12, 2020, to September 12, 2021.

¶7              In March 2022, the trial court conducted a fitness hearing. Elizabeth Collins, a

child welfare specialist with the Department of Children and Family Services (DCFS), testified

she was the minors’ caseworker from December 2020 to May 2021. According to Collins, the

case came into care because of allegations of physical abuse to A.R. and “an allegation that

[A.R.] was being made to stay home and miss school to watch her younger siblings.” Collins

testified respondent’s service plan required her to complete the following objectives:

(1) complete a parenting class; (2) complete a substance abuse assessment; (3) complete random

drug screenings; (4) regularly attend visitation with the minors; (5) attend domestic violence




                                                -2-
counseling; (6) attend mental health counseling; and (7) cooperate with DCFS by communicating

with the agency and providing proof of adequate housing and legal income.

¶8             Collins testified respondent successfully completed a parenting class and a

substance abuse assessment, which did not recommend further treatment. With the exception of

A.R., respondent regularly attended visits with the minors; respondent did not visit A.R. during

Collins’s time as the caseworker. Collins scheduled two drug screens in January and March

2021, but respondent did not complete either. In February 2021, respondent enrolled in domestic

violence and mental health counseling. However, Collins testified her attendance at the

counseling sessions was sporadic. Respondent never provided Collins with proof of stable

employment. Collins testified that as of May 2021, she did not feel comfortable returning the

minors to respondent given her inability to complete the domestic violence and mental health

treatment and her inability to provide proof of a steady income.

¶9             Jenny Metzroth, a child welfare specialist with DCFS, testified that she was the

minors’ caseworker from May 2021 through September 2021. Metzroth testified she scheduled

monthly drug screenings but respondent only completed two between May and September, both

of which tested positive for marijuana. Metzroth further testified that she did not receive proof of

successful discharge from either mental health or domestic violence treatment during her time as

the caseworker. Metzroth believed respondent would have completed the treatment programs by

September 2021 if she had been attending regularly. Respondent also failed to provide Metzroth

with proof of a stable income. According to Metzroth, respondent attended nine visits with the

minors and missed five. Metzroth testified respondent would occasionally cancel a visit with the

minors if she could only visit with one or two of them because “she didn’t feel it was needed or

necessary to have a visit with just one or two of the kids.” Metzroth went to respondent’s home




                                                -3-
in August 2021 and concluded it was not suitable for the minors. She testified, “There was some

ceiling in the bathroom that appeared to be falling down. There was a cabinet that was not on the

wall in the bathroom. And the home did in general appear to be a bit dirty and cluttered.”

¶ 10           Respondent testified that “[m]ost of the time” the reason she failed to appear for

the drug screens was due to the fact she was out of town. When she did attend, she tested

positive for marijuana. Respondent testified she enrolled in mental health and domestic violence

counseling and was still engaged in those services at the time of the hearing. Respondent denied

saying that it was not necessary to attend visits with the minors if only one or two of them could

attend. According to respondent, she missed approximately two visits because either she or one

of the minors had been exposed to COVID-19. Respondent testified that she worked at “Help at

Home” and owned a small business.

¶ 11           After considering the evidence presented at the fitness hearing, the trial court

entered an order finding the State had proven respondent unfit by clear and convincing evidence.

The court subsequently entered an order finding it in the minors’ best interests to terminate

respondent’s parental rights.

¶ 12           This appeal followed.

¶ 13                                      II. ANALYSIS

¶ 14           Respondent argues the trial court’s fitness determination was against the manifest

weight of the evidence. Specifically, respondent contends the trial court erred in finding she

failed to (1) maintain a reasonable degree of interest, concern, or responsibility as to the minors’

welfare and (2) make reasonable progress toward the return of the minors during the nine-month

period from December 12, 2020, to September 12, 2021. We will address the latter argument

first.




                                                -4-
¶ 15           As an initial matter, we note that the State, in support of its argument it proved

respondent unfit by clear and convincing evidence, cites to several documents in the common

law record that were not admitted into evidence at the fitness hearing. For example, the State

cites to, among other things, respondent’s integrated assessment. However, the State did not ask

the trial court to take judicial notice of this document, nor did it offer the document into evidence

at the fitness hearing. In respondent’s reply brief, she “objects and moves to strike all of the

State’s references to documents that were not admitted into evidence [at the fitness hearing].”

We agree with respondent that it was improper to cite to these documents on appeal and we will

not consider any of the State’s references to them in addressing respondent’s arguments. See,

e.g., In re C.M., 305 Ill. App. 3d 154, 165 (1999) (stating that a trial court’s “findings in an

adjudicatory hearing on a petition to terminate parental rights must be based only upon the

evidence presented during that hearing”).

¶ 16           In a proceeding to terminate parental rights, the State must first prove by clear and

convincing evidence that the parent is unfit. In re Donald A.G., 221 Ill. 2d 234, 244, 850 N.E.2d

172, 177 (2006). In making such a determination, the court considers whether the parent’s

conduct falls within one or more of the unfitness grounds described in section 1(D) of the

Adoption Act (750 ILCS 50/1(D) (West 2020)). In re D.D., 196 Ill. 2d 405, 417, 752 N.E.2d

1112, 1119 (2001). “A parent’s rights may be terminated if even a single alleged ground for

unfitness is supported by clear and convincing evidence.” In re Gwynne P., 215 Ill. 2d 340, 349,

830 N.E.2d 508, 514 (2005). “A reviewing court will not reverse a trial court’s fitness finding

unless it was contrary to the manifest weight of the evidence, meaning that the opposite

conclusion is clearly evident from a review of the record.” In re A.L., 409 Ill. App. 3d 492, 500,

949 N.E.2d 1123, 1129 (2011).




                                                 -5-
¶ 17           Under the Adoption Act, an unfit parent includes, in relevant part, any parent who

fails to make reasonable progress toward his or her child’s return during any nine-month period

following the neglect adjudication. 750 ILCS 50/1(D)(m)(ii) (West 2020). In addressing section

1(D)(m) of the Adoption Act, the supreme court has stated as follows:

               “[T]he benchmark for measuring a parent’s ‘progress toward the return of the

               child’ under section 1(D)(m) of the Adoption Act encompasses the parent’s

               compliance with the service plans and the court’s directives, in light of the

               condition which gave rise to the removal of the child, and in light of other

               conditions which later become known and which would prevent the court from

               returning custody of the child to the parent.” In re C.N., 196 Ill. 2d 181, 216-17,

               752 N.E.2d 1030, 1050 (2001).

This court has described reasonable progress as “an ‘objective standard,’ ” which exists “when

‘the progress being made by a parent to comply with directives given for the return of the child is

sufficiently demonstrable and of such a quality that the court, in the near future, will be able to

order the child returned to parental custody.’ ” (Emphasis in original.) In re F.P., 2014 IL App

(4th) 140360, ¶ 88, 19 N.E.3d 227 (quoting In re L.L.S., 218 Ill. App. 3d 444, 461, 577 N.E.2d

1375, 1387 (1991)).

¶ 18           Here, Collins testified respondent’s service plan required her to comply with the

following objectives: (1) complete a parenting class; (2) complete a substance abuse assessment;

(3) complete random drug screenings; (4) regularly attend visitation with the minors; (5) attend

domestic violence counseling; (6) attend mental health counseling; and (7) cooperate with DCFS

by communicating with the agency and providing proof of adequate housing and legal income.

Collins testified respondent successfully completed a parenting class and a substance abuse




                                                -6-
assessment, which did not recommend further services. Collins also testified respondent

regularly attended visits with the minors, with the exception of A.R., who she did not visit.

However, Metzroth testified that respondent missed 5 of the 14 scheduled visits during her time

as the caseworker. Respondent did not complete the scheduled drug screenings in January and

March 2021, and she completed only two of the five scheduled screenings between May and

September 2021; at least one of the screenings she completed tested positive for marijuana.

Respondent enrolled in domestic violence and mental health counseling in February 2021 but

had not been successfully discharged from either treatment program by September 2021.

According to Metzroth, respondent would have completed both programs by September 2021 if

she had been attending them regularly. Metzroth also testified that she visited respondent’s house

and did not believe it was suitable for the minors. Finally, both Collins and Metzroth testified

that respondent never provided them with proof of employment during the relevant nine-month

period.

¶ 19           Based on the above evidence, we cannot say the trial court’s fitness determination

was against the manifest weight of the evidence. Although respondent did complete some of the

objectives of her service plan, such as the parenting class and substance abuse assessment, she

failed to make sufficient progress towards completion of the remaining objectives such that the

trial court would have been able to return the minors to her care in the near future. Respondent

missed numerous visits and drug screenings, she failed to successfully complete domestic

violence or mental health treatment by September 2021, and, as late as August 2021, her home

was not, in the opinion of Metzroth, suitable for the minors. Finally, respondent failed to provide

either caseworker with proof of employment or a steady income during the relevant time period.

Accordingly, we find the trial court did not err in finding respondent unfit for failure to make




                                                -7-
reasonable progress toward the minors’ return to her care during the nine-month period from

December 12, 2020, to September 12, 2021.

¶ 20           In closing, we note respondent argues we are precluded from considering

Collins’s and Metzroth’s testimony related to respondent’s service plan and her compliance with

the objectives of the plan because the State failed to introduce the service plan into evidence.

According to respondent, the testimony related to the service plan constitutes inadmissible

hearsay. However, respondent failed to make this objection at the fitness hearing and therefore

forfeited her ability to raise the argument on appeal. See, e.g., In re April C., 326 Ill. App. 3d

225, 242 (2001) (“Where a party fails to make an appropriate objection in the court below, he or

she has failed to preserve the question for review and the issue is [forfeited].”). Moreover,

respondent has failed to provide any basis for this court to excuse her forfeiture. As a result, we

decline to address her argument.

¶ 21           Because a fitness determination may be affirmed if only a single ground has been

proven by clear and convincing evidence, we need not address respondent’s remaining argument.

See, e.g., Gwynne P., 215 Ill. 2d at 349.

¶ 22                                    III. CONCLUSION

¶ 23           For the reasons stated, we affirm the trial court’s judgment.

¶ 24           Affirmed.




                                                 -8-